DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This communication is in response to the communication filed on 11/06/2020.
3.	Acknowledgment is made of Continuing Data: This application is a CON of 16/377,789 filed 04/08/2019 now PAT 10,983,761; which has PRO 62/800,460 filed 02/02/2019.
4.	After thorough search and examination of the present application and in light of the prior art made of record, claims 1-20 are allowed.  

Terminal Disclaimer
5.	The terminal disclaimer filed on 01/24/2022 disclaiming the terminal portion of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of any patent granted; reference Patent Application(s): Patent 10983761 has been reviewed and approved.  The terminal disclaimer has been recorded.

Reason for Allowance
6. 	None of the references presented on PTO-892 and IDS teach or fairly suggest the combination of elements, as recited in the independent claims.  
More specifically, the prior art of records does not specifically suggest the “generate an input embedding of the context of the method invocation; and predict at least one method name to complete the method invocation using a deep learning model, wherein the deep learning model generates an output probability distribution for a vocabulary of the deep learning model, wherein the output probability distribution is computed as a product of the input embedding and a predicted embedding vector, wherein the predicted embedding vector is based on a last hidden state of the deep learning model.” as specified by independent claims.  Reference “NPL-Yixiao Yang; A language Model for Statement of Software Code”, which improves automatic code completion; and neither the combination of references on 982, cure the deficiencies presented in the claims.
These features together with other limitations of the independent claim are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Contact Information
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO APONTE whose telephone number is (571)270-7164.  The examiner can normally be reached on Monday thru Friday 7:30 to 5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRANCISCO J APONTE/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        02/12/2022.